Filed 2/15/22 P. v. Ibarra CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                             B312054

         Plaintiff and                                  (Los Angeles County
         Respondent,                                    Super. Ct. No. TA110296-01)

         v.

JOVAN IBARRA,

         Defendant and
         Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Ricardo R. Ocampo, Judge. Affirmed.
         Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri and Eric J. Kohm, Deputy
Attorneys General, for Plaintiff and Respondent.
                          _______________
       Jovan Ibarra, convicted in 2009 following a jury trial of first
degree murder and three counts of attempted willful, deliberate
and premeditated murder, with true findings as to firearm-use
and criminal street gang enhancements, appeals the superior
court’s summary denial of his petition for resentencing pursuant
to Penal Code section 1170.951 without first appointing counsel
and inviting briefing. Although the court erred by denying the
petition without appointing counsel (People v. Lewis (2021)
11 Cal.5th 952, 963 (Lewis) [“petitioners who file a complying
petition requesting counsel are to receive counsel upon the filing
of a compliant petition”]), the error was harmless because
Ibarra’s jury was not instructed on either the felony-murder rule
or the natural and probable consequences doctrine and the jury’s
findings necessarily mean it found he had acted with express
malice when committing the crimes, making Ibarra ineligible for
resentencing under section 1170.95 as a matter of law.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Ibarra’s Conviction for First Degree Murder and
        Attempted Willful, Deliberate and Premeditated Murder
      Ibarra, together with Eduardo Mercado and Kaylene
Calderon, was charged in a four-count information filed July 1,
2010 with the murder of Anthony Huerta (§ 187, subd. (a)) and
the attempted willful, deliberate and premeditated murder of
Jose Huerta, Kiogi Harden and Jesse Huerta (§§ 187, subd. (a),
664, subd. (a)). The information additionally alleged that Ibarra

1     Statutory references are to this code.



                                  2
had personally and intentionally discharged a firearm
proximately causing the death of Anthony Huerta and great
bodily injury to Jose Huerta within the meaning of
section 12022.53, subdivision (d), and that the crimes had been
committed for the benefit of a criminal street gang.
       The evidence at trial established that brothers Anthony
and Jesse Huerta, their cousin Jose Huerta, and Harden were
socializing in the front yard of Harden’s home on the evening of
July 30, 2009 when a car cruised past them, made a U-turn and
came back, stopping at the curb in front of Harden’s house.2
A young Hispanic man holding a gun got out of the rear
passenger side of the car. The man pointed the gun at the
Huertas and Harden and asked where they were from. At the
same time, according to Erika Palomino, who witnessed the
shooting, a passenger in the front seat leaned out of the car with
his arm extended. Jesse Huerta yelled he did not “bang.” The
first gunman called out, “This is 70’s, motherfuckers” and began
shooting. Anthony Huerta was struck by a bullet and fell to the
ground.
       As the shooting started, Harden dove off the front porch
and climbed over a fence to the backyard. Jose Huerta, who was
sitting on a low wall along the driveway less than 10 feet from
the shooter, pushed backward over the wall and, as he fell, was
struck by a bullet fragment in the buttock. He scrambled behind
a van in the neighboring driveway. Although he could not see the

2     At the Attorney General’s request we augmented the record
on appeal to include the record from Ibarra’s direct appeal, People
v. Ibarra, B233062, which included the reporter’s transcript of
the trial, as well as the clerk’s transcript containing the court’s
instructions and the jury’s verdict.



                                 3
person who had fallen on the ground, he saw the shooter walk
toward the victim and heard an additional round fired before the
hammer struck repeatedly on the empty chamber. (Anthony
Huerta, who had been shot a second time at point blank range
while lying wounded on the ground, died at the hospital from a
chest wound.) Jose Huerta also saw a second man leaning from
the front passenger seat of the car with a gun and heard shots
from a second, louder gun.
       The shooter in the Harden yard returned to the car, which
left the scene. As the car drove past Palomino, it slowed; and she
saw four occupants, two of whom, including the female driver,
smiled at her.
       During the investigation of the shooting by the Los Angeles
County Sheriff’s Department, Jose Huerta and Palomino
identified Ibarra from a photographic lineup as the shooter they
had seen outside the car. They also identified Calderon as the
driver of the car. Palomino identified Mercado as the individual
in the front passenger seat of the car. Testifying at trial
Palomino again identified Ibarra as the shooter outside the car,
Mercado as the front seat passenger and Calderon as the driver.
Jose Huerta identified Ibarra and Calderon.
       The People’s gang expert testified Ibarra and Mercado were
members and Calderon a member or associate of the CV70’s, the
second largest criminal street gang in Compton. The shooting
occurred in territory claimed by Compton Varrio Segundo, a rival
of the CV70’s. Based on hypothetical facts drawn from the
circumstances of the shooting, the gang expert opined it had been
committed for the benefit of the CV70’s.




                                4
       The jury convicted Ibarra on all four counts and found true
the firearm-use and criminal street gang special allegations. 3
The court sentenced him to an aggregate indeterminate state
prison term of 160 years to life, including consecutive 25-year-to-
life enhancements for the murder of Anthony Huerta and the
attempted murder of Jose Huerta based on the jury’s true
findings that Ibarra had personally and intentionally discharged
a firearm causing Anthony Huerta’s death and great bodily
injury to Jose Huerta.
       We affirmed Ibarra’s conviction and sentence, rejecting his
contention his trial counsel had provided ineffective assistance by
failing to object to hearsay statements contained in the opinion
testimony of the People’s gang expert in violation of Ibarra’s
Sixth Amendment confrontation rights. (People v. Ibarra
(Oct. 17, 2012, B233062) [nonpub. opn.].)
      2. Ibarra’s Petition for Resentencing
       On February 16, 2021 Ibarra, representing himself, filed a
petition for resentencing under section 1170.95 and requested the
court appoint counsel to represent him in the resentencing
proceedings. Ibarra checked boxes on the printed form petition to
establish his eligibility for resentencing relief, including the
boxes stating he had been convicted of first or second degree
murder pursuant to the felony-murder rule or the natural and
probable consequences doctrine and could not now be convicted of
first or second degree murder because of changes made to
sections 188 and 189 by Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437). Ibarra attached


3     Mercado was also convicted on all four counts. Calderon
was found not guilty on all counts.



                                 5
as exhibits to his petition a copy of CALCRIM No. 520, which
defines express and implied malice and includes the explanation
implied malice requires proof the defendant intentionally
committed an act “[t]he nature and probable consequences” of
which were dangerous to human life, and a copy of CALCRIM
No. 3149, which identifies the requirements for a finding the
defendant personally and intentionally discharged a firearm
causing death or great bodily injury and includes the explanation
an act causes death or great bodily injury if the death or injury is
the “direct, natural and probable consequence of the act.”
       On March 10, 2021 the superior court summarily denied
the petition without appointing counsel, finding petitioner had
failed to make a prima facie showing he was entitled to relief.
The court explained in its minute order, “The petitioner was
convicted of first degree murder. The jurors were never
instructed on the theory of felony murder. The only instruction
on the theory of natural and probable consequence doctrine was
given as [to] counts 2, 3, and 4, the attempted murders of Jose
Huerta, Kiogi Harden and Jesse Huerta. All of which he was also
convicted with the finding that the attempted murders were
willful[,] deliberate and premeditated. The only theory available
to reach first degree murder was willful, deliberate, and
premeditated murder. [¶] Therefore, due to the jury’s findings as
stated and pursuant to Penal Code section 189(e), the petitioner
does not qualify for resentencing [under] Penal Code
section 1170.95.”
       Ibarra filed a timely notice of appeal.




                                 6
                           DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
       Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e); see Lewis, supra, 11 Cal.5th at
p. 957.)4 It also authorized, through new section 1170.95, an
individual convicted of felony murder or murder based on the
natural and probable consequences doctrine to petition the
sentencing court to vacate the conviction and be resentenced on
any remaining counts if he or she could not have been convicted
of murder because of Senate Bill 1437’s changes to the definition
of the crime. (See Lewis, at p. 957; Gentile, at p. 843.)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief (§ 1170.95, subd. (b)(1)(A)), the court must
appoint counsel to represent the petitioner, if requested
(§ 1170.95, subd. (b)(3)),5 and direct the prosecutor to file a
response to the petition, permit the petitioner to file a reply and
determine if the petitioner has made a prima facie showing that

4     As amended by Senate Bill No. 775 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 551, § 2) (Senate Bill 775), effective January 1,
2022, the ameliorative provisions of Senate Bill 1437 now also
apply to attempted murder and voluntary manslaughter.
5    Prior to enactment of Senate Bill 775 the requirement to
appoint counsel was set forth in subdivision (c) of section 1170.95.



                                   7
he or she is entitled to relief. (§ 1170.95, subd. (c); see Lewis,
supra, 11 Cal.5th at pp. 962-963.)
       In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he or she
falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of
conviction, “allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Lewis,
supra, 11 Cal.5th at p. 971.) However, “the prima facie inquiry
under subdivision (c) is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, the court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause. . . . However, if the record, including the
court’s own documents, contain[s] facts refuting the allegations
made in the petition, then the court is justified in making a
credibility determination adverse to the petitioner.” (Id. at
pp. 970-971, internal quotation marks omitted.)
       If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving beyond a reasonable doubt
that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3).) The prosecutor and petitioner may rely on the
record of conviction or offer new or additional evidence to meet
their respective burdens. (See Gentile, supra, 10 Cal.5th at
pp. 853-854.)




                                 8
      2. The Error in Denying Ibarra’s Petition Without
         Appointing Counsel Was Harmless
       In his opening appellate brief, filed four weeks after the
Supreme Court’s decision in Lewis, supra, 11 Cal.5th 952, Ibarra
argued the superior court erred in denying his petition without
first appointing counsel and that this error violated his federal
and state constitutional rights to due process. As discussed, the
Lewis Court held, once a petitioner files a facially sufficient
petition requesting counsel, the superior court must appoint
counsel before performing any prima facie review under
section 1170.95, subdivision (c). (Lewis, at p. 963.) Because
Ibarra checked all the necessary boxes on his form petition, he is
correct that the superior court erred by denying his petition
without first appointing counsel.
       As Ibarra recognizes, however, the Lewis Court also held a
superior court’s failure to appoint counsel to represent a
petitioner when assessing whether he or she has made a
prima facie showing of entitlement to relief pursuant to
section 1170.95, subdivision (c), is state law error only,
reviewable for prejudice under the harmless error standard of
People v. Watson (1956) 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th
at pp. 957, 973-974.)6 The Court explained, “There is no
unconditional state or federal constitutional right to counsel to
pursue collateral relief from a judgment of conviction.
[Citations.] However, we have held that ‘if a [habeas corpus]


6      Ibarra does not attempt to reconcile his argument that the
failure to appoint counsel violated his federal constitutional right
to due process with his acknowledgment on the following page of
his opening brief that the Supreme Court in Lewis held it was
state law error only.



                                 9
petition attacking the validity of a judgment states a prima facie
case leading to issuance of an order to show cause, the
appointment of counsel is demanded by due process concerns.’
[Citation.] When ‘an indigent petitioner has stated facts
sufficient to satisfy the court that a hearing is required, his claim
can no longer be treated as frivolous and he is entitled to have
counsel appointed to represent him.’ [Citations.] [¶] For the
same reasons, a petitioner is not constitutionally entitled to
counsel at the outset of the subdivision (c) stage of the
section 1170.95 petitioning process. [Citation.] At this point, the
petitioner has not yet ‘stated facts sufficient to satisfy the court
that a hearing is required,’ but merely endeavors to do so.” (Id.
at pp. 972-973.)
       The record of conviction here established that Ibarra was
ineligible for resentencing under section 1170.95 as a matter of
law. With respect to the charge of murder, the trial court
instructed the jury with CALCRIM Nos. 500, defining homicide;
520, defining express and implied malice; and 521, defining first
and second degree murder and expressly stating, to find a
defendant guilty of first degree murder, the People must prove he
or she acted willfully, deliberately and with premeditation.
There was no felony-murder instruction and no instruction that
Ibarra could be found guilty of murder under the natural and
probable consequences doctrine. As to attempted murder, the
court instructed with CALCRIM Nos. 600, defining the crime of
attempted murder (including a “kill zone” theory), and 601,
explaining that, to find that an attempted murder was done
willfully and with deliberation and premeditation, the jury had to
find the defendant “intended to kill when they acted” and
“decided to kill before acting.” Thus, both the murder and




                                 10
attempted murder counts required a finding of express malice
before the jury could conclude Ibarra had acted willfully,
deliberately and with premeditation. And contrary to the
superior court’s ruling denying Ibarra’s petition, there was no
natural and probable consequences instruction on the attempted
murder counts.
       As Ibarra points out in his reply brief, when instructing the
jury on the general principles of aiding and abetting with
CALCRIM No. 400, the court included language intended to be
given only when the prosecution is relying, in whole or in part, on
the natural and probable consequences doctrine: “Under some
specific circumstances, if the evidence establishes aiding and
abetting of one crime, a person may also be found guilty of other
crimes that occurred during the commission of the first crime.”7
But the court did not instruct that any of those specific
circumstances existed in this case, and the prosecutor did not
argue any were present. Moreover, even if, as Ibarra suggests,
that language, in theory and in isolation, might have suggested
that Ibarra or Mercado could be guilty of murder or attempted
murder as an accomplice to a nonhomicide target offense under
the natural and probable consequences doctrine, as discussed, the
jury’s findings that Ibarra had acted with premeditation in
committing both the murder and the attempted murders




7      The bench notes to CALCRIM No. 400 explain with respect
to this language, included in brackets in the form instructions, “If
the prosecution is also relying on the natural and probable
consequences doctrine, the court should also instruct with the
last bracketed paragraph.”



                                 11
necessarily required, under the instructions given, a finding of
express malice, precluding resentencing as a matter of law.8
      Similarly, the jury’s finding that Ibarra personally and
intentionally discharged a firearm proximately causing Anthony
Huerta’s death and great bodily injury to Jose Huerta, under the
circumstances here, established that Ibarra was the actual killer
and thus ineligible for resentencing on the charge of murder
under section 1170.95 as a matter of law. To be sure, the
section 12022.53, subdivision (d), firearm enhancement does not
necessarily require proof the defendant acted with express
malice. (See People v. Offley (2020) 48 Cal.App.5th 588, 598.)
For example, in a prosecution for murder based on the natural
and probable consequences doctrine, where the target offense was
shooting at an inhabited building, a defendant could be convicted
of murder and intentionally discharging a firearm that
proximately caused the death of the victim based on his
participation in the target crime. But the jury was not presented
with any theory of vicarious liability here, and its finding that
Ibarra had personally fired the shot that caused Anthony
Huerta’s death established as a matter of law Ibarra’s
ineligibility for resentencing under section 1170.95.




8      As discussed, Senate Bill 775 amended section 1170.95,
effective January 1, 2022, to expressly include within its reach
certain convictions for attempted murder and voluntary
manslaughter. Ibarra’s petition for resentencing, filed before
Senate Bill 775’s effective date, did not seek resentencing on his
attempted murder convictions, and he does not argue on appeal
that we should remand his case to permit him to raise that issue
in the superior court .


                                12
                        DISPOSITION
      The postjudgment order denying Ibarra’s petition for
resentencing under section 1170.95 is affirmed.



                                    PERLUSS, P. J.

     We concur:



           SEGAL, J.



           FEUER, J.




                               13